Citation Nr: 1828768	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  15-03 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability (claimed as spinal arthritis).

3.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Counsel

INTRODUCTION

The Veteran had active service from March 1971 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and a March 2014 rating decision issued by the RO in Columbia, South Carolina.  Jurisdiction of the appeal in with the RO in Huntington, West Virginia.

The issues of entitlement to service connection for a low back disability and entitlement to a compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 1991 rating decision, the RO denied service connection for a low back condition.  Although the Veteran was notified of the decision and his appellate rights, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the decision.  Thus, the decision is final.

2.  The evidence received since the final June 1991 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for a low back disability (now claimed as spinal arthritis).  






CONCLUSIONS OF LAW


1.  The June 1991 rating decision denying service connection for a low back condition is final.  38 U.S.C. §§ 7104, 7015(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to warrant reopening of the claim of service connection for a low back condition (claimed as spinal arthritis).  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issues adjudicated in this decision.

Applicable Law

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. § 20.1100, 20.1103 (2017).  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Factual Background and Analysis

The Veteran's claim of service connection for a low back condition was denied in a June 1991 rating decision because, although the Veteran was assessed with lumbar myositis during military service, he was found to be asymptomatic as of January 22, 1973 and all subsequent service treatment records showed no evidence of back problems.  Additionally, a February 1974 reenlistment examination showed no history or evidence of any back condition.  Lastly, the Veteran's application did not show any post-service treatment for back problems prior to September 1989.  

The Veteran was notified of the decision in a June 1991 letter, which included a VA Form 4107 (Your Rights to Appeal Our Decision).  He did not appeal the determination and no new and material evidence was received within a year of the issuance of the rating decision.  Thus, the June 1991 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.1103 (2017).  

The Veteran seeks to reopen the previously denied claim of service connection for a low back condition, now claimed as spinal arthritis.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

The evidence of record at the time of the June 1991 rating decision included the Veteran's service treatment records.

The additional evidence received since the June 1991 rating decision includes medical records noting treatment for back pain and statements from the appellant and his spouse, including in December 2011, stating that medical doctors have indicated that the Veteran's spinal arthritis is due to the pilonidal cyst removed during service.  Also of record is the report of a February 2012 VA examination in which the examiner determined that the pilonidal cyst is not the cause of the Veteran's degenerative joint disease of the spine.

The Board has carefully considered the record, with particular attention to the additional evidence received since the final June 1991 rating decision.  After considering this additional evidence, the Board concludes that it is new and material, warranting reopening of the claim of service connection for a low back disability.  In this regard, the previous claim was denied because, although the Veteran was treated for a low back condition during active service, the condition was subsequently found to be asymptomatic and service treatment records following such treatment were negative for complaints of continued back pain.  Further, post-service evidence did not show treatment for back pain prior to September 1989.  As detailed herein, the evidence subsequent to the June 1991 rating decision includes lay statements from the Veteran and his spouse indicating that the appellant's current low back disability, now claimed as spinal arthritis, is, according to clinicians, due to the pilonidal cyst removed during active service.  The evidence is competent because the lay person was reporting a contemporaneous medical finding.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Further, this evidence, when presumed credible for the purpose of reopening, relates to an unestablished fact necessary to substantiate the claim, and would trigger VA's duty to provide a medical examination to determine the etiology of the appellant's low back disability.  38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the Veteran's previously denied claim of service connection for a low back disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefit sought.  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.


ORDER

New and material evidence having been received, the application to reopen the previously denied claim of entitlement to service connection for a low back disability is granted.


REMAND

At the outset, the Board observes that in the report of the February 2012 VA examination for the appellant's back disability, it was documented that the Veteran had been awarded disability benefits from the Social Security Administration from 1995 to 1999.  Additionally, it was reported that the Veteran currently receives SSA disability benefits.  The Board observes that SSA records have not been associated with the clams file.  Records from SSA are potentially relevant to the appellant's claims on appeal and VA therefore has a duty to undertake the necessary efforts to obtain them.  38 C.F.R. § 3.159(c); McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

Lastly, in the Veteran's substantive appeal received in October 2015, he indicated that he noticed that he has experienced more hearing loss since the last hearing examination.  The Board notes that the Veteran's most recent VA examination for his service-connected hearing loss disability was in August 2015.  The Veteran has competently testified that his condition has increased in severity since his last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  On remand, the Veteran should be provided a VA examination to assess the severity of his service-connected hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Social Security Administration and request copies of records pertaining to the Veteran's application for disability benefits, to include a copy of any decision rendered and the records upon which such decision was based.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected hearing loss disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  

All indicated tests and studies should be performed, including audiometric testing and speech recognition testing, and all clinical findings should be set forth in detail.  The VA examiner should comment upon the effect of hearing loss on the Veteran's occupational functioning and daily activities.

3.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


